Title: Thomas Jefferson to William Partridge, 4 December 1810
From: Jefferson, Thomas
To: Partridge, William


          
            Sir
            Monticello Dec. 4. 10.
          
           I do not find myself competent to solve the question asked in your letter of Nov. 19. that is whether a book on the subject of dying which shall be six years in coming out and cost 96. or say something more than 100.D. bound may probably meet with such adequate encouragement as that it may be safely undertaken. the price will certainly confine the purchases to such only as may propose to derive profit from the art of dying. these are  1. the great body of householders in the US. most of whom have a loom in their house, and, at leisure times, weave the cloths necessary for their families, but none for sale. their fabrics being coarse, and not curious as to the colours, and their situations in the country excluding the habits & the means of expence, it is not probable that any purchasers can be expected from this description of people.  2. the great manufacturing establishments now rising up in the US. offer a second description to whom the book might be useful. their fabrics being for sale, and their capitals equal to all useful expenditures, they will probably encourage such a work, and be the sole purchasers. what the number of these manufactories may be, I am entirely uninformed. I think there is not a single one South of the Potomak, altho more cloth is woven in that than any other division of the union, but all for the houshold only. the number of manufactories North of the Potomak, your situation in Philadelphia is more favorable for enquiry than mine; and whether they are likely to furnish the 200. subscribers you suppose necessary, perhaps the Census now taking may furnish that information. I am sorry it is not in my power to be more useful to your views than by these very defective observations. wishing every success to your enterprize I tender you the assurances of my respect
          
            Th:
            Jefferson
        